UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 333-173569 Technologies Scan Corp. (Exact name of registrant as specified in its charter) Nevada 99-0363559 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 14517 Joseph-Marc-Vermette, Miradel Quebec, Canada, J7J 1X2 (Address of principal executive offices) (Zip Code) (450) 971-5419 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes x No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes xNo As ofDecember 21, 2012, there were 114,150,000 shares of the issuer’s $.001 par value common stock issued and outstanding. EXPLANATORY NOTE This Amendment No. 2 on Form 10-Q /A of Technologies Scan Corp. (the “Registrant”) amends the Registrant’sQuarterly Report on Form 10-Q for the period ended September 30, 2011 (the "Quarterly Report") as filed by the Registrant with the Securities and Exchange Commission on December 23, 2011, and is being filed solely to check the correct box regarding the shell status of the Registrant. The Registrant has never been and is not currently a shell corporation as defined in Rule 230.405 of the Securities Act. The amendment no. 1 to Quarterly Report as filed by the Registrant with the Securities and Exchange Commission reflected a check in the box regarding shell status. The original Quarterly Report correctly identified that the Registrant is not a shell company. 2 Item 6.Exhibits. Certification of Principal Executive Officer, Required By Rule 13a-14(A) of the Securities Exchange Act of 1934, As Amended, As Adopted Pursuant To Section302 of the Sarbanes-Oxley Act of 2002 * Certification of Principal Financial Officer, Required By Rule 13a-14(A) of the Securities Exchange Act of 1934, As Amended, As Adopted Pursuant To Section302 of the Sarbanes-Oxley Act of 2002 * Certification of Principal Executive Officer, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 * Certification of Principal Financial Officer, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 * 101.INS** XBRL Instance Document *** 101.SCH** XBRL Taxonomy Extension Schema Document *** 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document *** 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document *** 101.LAB** XBRL Taxonomy Extension Label Linkbase Document *** 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document *** * Filed herewith ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. *** Incorporated by reference to the Registrant’samended Quarterly Report on Form 10-Q/Afiled on January 23, 2012. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Technologies Scan Corp., a Nevada corporation March 17, 2014 By: /s/ Ghislaine St-Hilaire Ghislaine St-Hilaire President, Director (Principal Executive Office) March 17, 2014 By: /s/ Gilbert Pomerleau Its: Gilbert Pomerleau Chief Financial Officer, Secretary, Treasurer, Director (Principal Financial and Accounting Officer) 4
